Contract. On a stipulation by the parties agreeing to settlement and consenting to judgment, it was ordered that judgment for the plaintiff be entered for $22,000, such sum representing the net difference between the admitted amounts due the respective parties on the petition and counterclaim.

Pay and Allowances

Flight pay. Following the decision in Griffin v. United States, 129 C. Cls. 244, and on stipulations by the parties showing the amounts due each of the plaintiffs in accordance therewith, judgments were entered for the respective plaintiffs for the amounts stated in the several stipulations as follows:
On June 29, 1956
No. 49662. Stephen J. Duggan-$2, 520.00
No. 49718. Farnham R. Matson_ 1,440. 00
No. 50046. James G. McLeod_ 2,520.00
No. 50090. Oswald O. Smith_ 780.00
No. 50092. Adam F. Becker_ 1,380.00
No. 50093. John O. Norris_ 540.00

Transportation of Freight

On memorandum reports by the commissioner stating that the parties had reached agreements at pretrial conferences, it was ordered that judgments for the respective plaintiffs be entered as follows:
On June 29,1956
No. 50299. Spokane, Portland and Seattle Railway Company, a Corporation_ $4,151.00
No. 15-54. Union Pacific Railroad Company_ 3,349.06
No. 282-54. Union Pacific Railroad Company_ 116, 832.18